Name: Council Regulation (EEC) No 1767/78 of 25 July 1978 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: foodstuff;  prices;  agri-foodstuffs;  plant product;  economic policy
 Date Published: nan

 28 . 7 . 78 Official Journal of the European Communities No L 204/ 13 COUNCIL REGULATION (EEC) No 1767/78 of 25 July 1978 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons States will not be felt in the immediate future ; whereas, consequently, this system of aid should be extended beyond the period initially laid down, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, , Having regard to the proposal from the Commission , Having regard to the opinion of the European Par ­ liament (*), Whereas Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons (2) introduced a system of aid restricted to lemons har ­ vested in the Community during the 1977/78 , 1978/79 and 1979/80 marketing years ; Whereas the effects of the restructuring measures in the lemon sector undertaken by producer Member HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 1035/77, the words 'for the 1977/78 , 1978/79 and 1979/80 marketing years' shall be deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1978 . For the Council The President J. ERTL ') Opinion delivered on 7 July 1978 (not yet published in the Official Journal). 2 ) OJ No L 125, 19 . 5 . 1977, p. 3 .